Citation Nr: 1619315	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-33 962A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to accrued benefits upon the death of the Veteran's surviving spouse.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had over twenty years of honorable active duty service in the U.S. Army from November 1950 to September 1971.  He served several tours in the Republic of Vietnam, and his awards and decorations included a Purple Heart Medal and a Bronze Star Medal with "V" Device for combat service and injuries.  

The Veteran died in February 2008, and his surviving spouse died in July 2010; the Appellant is the Veteran's son.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Original jurisdiction was subsequently transferred to Manchester, New Hampshire.  

The Board remanded this case for due process requirements pertaining to a hearing request in June 2015 and December 2015.  The Appellant testified at a Board hearing via videoconference in December 2015, and a transcript of that hearing is of record.  The case now returns to the Board and is ready for a decision on the merits.


FINDING OF FACT

The Appellant is the Veteran's adult son; he is older than 23 years of age and was not permanently incapable of self-support prior to attaining 18 years of age.


CONCLUSION OF LAW

The criteria for eligibility as a claimant for accrued benefits have not been met.  38 U.S.C.A. 5121(a) (West 2014); 38 C.F.R. §§ 3.57(a), 3.1000(a),(d) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The disposition of this appeal is based on application of the law to undisputed facts concerning the Appellant's eligibility as a claimant; thus, no notice or assistance duties apply.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, the RO explained the requirements to substantiate the claim via decisional documents, and the undersigned Veterans Law Judge explained the requirements and the missing elements during the 2015 Board hearing.  The Appellant also indicated during the hearing that he understood, or had actual knowledge, of the requirements to substantiate the claim, although he disagreed with them.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, VA has satisfied due process requirements, and no further notice or development action is needed.  

The Appellant seeks payment of accrued benefits in the amount of increased VA compensation that he believes were due and owing to his mother at the time of her death, based on being in need of constant care and living in a nursing home due to paralysis, and for which an application was submitted during her lifetime in 2009.

Accrued benefits are periodic payments to which a payee was entitled that were due and unpaid at the time of his or her death, which may be paid to the Veteran's surviving spouse, child, or dependent parents.  An application for accrued benefits must be filed within one year after the date of the beneficiary's death.  38 U.S.C.A. § 5121(a), (c); 38 C.F.R. § 3.1000(a), (c).  These rules apply to both Veteran beneficiaries and other eligible beneficiaries, including after the Veteran's death.  

As pertinent to this case, upon the death of a Veteran, accrued benefits may be paid to the Veteran's surviving spouse, children, or dependent parents, in that order, to the first living person.  Upon the death of a surviving spouse of a Veteran, accrued benefits may be paid to the Veteran's children.  38 C.F.R. § 3.1000(a)(1)-(2).  

For these purposes, a "child" is as defined in 3.57 and includes an unmarried child under the age of 18 years, an unmarried child over the age of 18 but not over 23 years of age who was pursuing an eligible course of instruction at the time of the payee's death, or a child of any age who became permanently incapable of self-support prior to attaining 18 years of age.  38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

A threshold factor in determining entitlement to any type of VA benefits is whether there is an eligible claimant.  The relevant facts are undisputed in this regard.  The Appellant is the adult son of the Veteran, older than 23 years of age, and he is not incapable of self-support.  Therefore, he is not an eligible claimant in this case.  Id.  

The Appellant argued during the Board hearing that he should be considered an eligible claimant based on clinical documentation that his mother was not able to make her own decisions due to dementia and he made all decisions for her.  These duties are similar to those of an appointed VA fiduciary.  A fiduciary also may not receive accrued benefits payments unless he also meets the criteria of 38 U.S.C.A. § 5121(a), to include as to being a child of the Veteran.  See Youngman v. Shinseki, 699 F.3d 1301, 1304 (Fed. Cir. 2012) (holding that, by statute, § 5121(a) limits the payment of benefits due at the Veteran's death to a surviving spouse or child or dependent parent; and no payment can be made to the estate or any heir other than as designated in § 5121(a)).  The regulatory definition of "child" in 38 C.F.R. §§ 3.57 and 3.1000 implements this statute; thus, this argument must also fail.  

The Board will also address the Appellant's other arguments, although his lack of standing as an eligible claimant is determinative in this case.  

After the Veteran's death in February 2008, the Appellant filed a claim for dependency and indemnity compensation (DIC) on his mother's behalf, as the Veteran's surviving spouse.  In March 2008, the RO notified the Veteran's widow, in care of the Appellant, that she had been awarded a certain amount of DIC based on the Veteran's service-connected death, with additional compensation based on his having been rated 100 percent disabled for eight years prior to death.  

In June 2009, the Appellant sent a letter to VA requesting to apply for adult day care benefits on behalf of his mother.  Construing this statement liberally, it constituted an informal claim for increased DIC benefits based on aid and attendance or housebound status.  See 38 C.F.R. § 3.155 (as in effect prior to March 24, 2015).  Unfortunately, it does not appear that the RO took any action on this 2009 request during the lifetime of the Veteran's surviving spouse, i.e., prior to July 2010.  Thus, there was an unadjudicated claim that remained pending at the time of death of the Veteran's surviving spouse.  38 C.F.R. § 3.1000(d)(5).  However, as noted above, the Appellant is not an eligible claimant for accrued benefits or as a substitute appellant.  

The RO also denied the Appellant's claim, in part, because his claim for accrued benefits was not timely, in that it was not received within one year after the death of the Veteran's surviving spouse in July 2010.  The Appellant argues that his claim was timely because he filed a claim in 2009, prior to his mother's death.  That claim, however, was for increased compensation during the widow's lifetime.  That is a different document than the Appellant's subsequent claim for accrued benefits after his mother's death that may have been due and owing based on the 2009 application.  Although the Appellant has stated that he continued to check on the status of the 2009 claim, that prior claim for increased DIC benefits terminated upon the death of the Veteran's widow in July 2010.  This is because VA claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  

After the death of a claimant, if there was a claim or appeal pending at the time of death, then an eligible person may apply for accrued benefits, as discussed above.  Alternatively, where the claimant at issue died after October 10, 2008, as in this case, an eligible person may apply to be a substitute claimant in order to complete processing of the claim or appeal and obtain benefits.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  In either case, the application must be received within one year after the death of the claimant, and the applicant must be an eligible person.  Id.  An application to be a substituted claimant also may only be made by "a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a)."  38 C.F.R. § 3.1010(a).  

The RO found that the Appellant's informal claim for accrued benefits owed to his mother, as the Veteran's surviving spouse, was received in July 2011, more than one year after her death.  The Appellant does not appear to argue otherwise, focusing instead on the 2009 claim prior to his mother's death.  Nevertheless, even assuming that the Appellant filed a timely claim for accrued benefits (or substitution) after the death of the Veteran's spouse, he is still not an eligible claimant for these types of claims.

The Board understands the Appellant's frustration in this matter.  Nevertheless, the Board must apply the controlling laws; there is no authority to grant the benefits sought on an equitable basis.  In summary, the Appellant does not meet the criteria for an eligible "child" claimant for VA accrued benefits.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d).  The appeal must be denied because the Board is bound by the applicable laws in awarding benefits.  


ORDER

Entitlement to accrued benefits is denied. 



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


